Exhibit 10.1
THIRD AMENDMENT TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of September 16, 2010, by and among P&L
RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as seller (the
“Seller”), PEABODY ENERGY CORPORATION, a Delaware corporation (“Peabody”), as
initial servicer (in such capacity, collectively, together with its successors
and permitted assigns in such capacity, the “Servicer”), the various
Sub-Servicers listed on the signature pages hereto (the “Sub-Servicers”), the
Purchaser Agents (the “Purchaser Agents”) and the LC Participants listed on the
signature pages hereto (the “LC Participants”), and PNC BANK, NATIONAL
ASSOCIATION, as Administrator (the “Administrator”) and as LC Bank (the “LC
Bank”).
RECITALS
     1. The parties hereto are parties to the Third Amended and Restated
Receivables Purchase Agreement, dated as of January 25, 2010 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).
     2. During the period from the date hereof to March 1, 2011, Power River
Coal, LLC intends to change its name from “Powder River Coal, LLC” to “Peabody
Powder River Mining, LLC” (the “Powder River Name Change”).
     3. During the period from the date hereof to March 1, 2011, Caballo Coal,
LLC intends to change its name from “Caballo Coal, LLC” to “Peabody Caballo
Mining, LLC” (the “Caballo Name Change”).
     4. During the period from the date hereof to March 1, 2011, Twentymile
Coal, LLC intends to change its name from “Twentymile Coal, LLC” to “Peabody
Twentymile Coal, LLC” (the “Twentymile Name Change” and together with the Powder
River Name Change and the Caballo Name Change, the “Name Changes”).
     5. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement. For purposes
of this Amendment, (i) the “Powder River Name Change Effective Date” shall mean
the effective date of the Powder River Name Change as set forth in a certificate
of amendment to Powder River Coal, LLC’s certificate of formation and duly filed
with the Secretary of State of the State of Delaware, (ii) the “Caballo Name
Change Effective Date” shall mean the effective date of the Caballo Name Change
as set forth in a certificate of amendment to Caballo Coal, LLC’s certificate of
formation and duly filed with the Secretary of State of the State of Delaware,
and (iii) the “Twentymile

 



--------------------------------------------------------------------------------



 



Name Change Effective Date” shall mean the effective date of the Twentymile Name
Change as set forth in a certificate of amendment to Twentymile Coal, LLC’s
certificate of formation and duly filed with the Secretary of State of the State
of Delaware.
     SECTION 2. Amendment to the Agreement. The Agreement is hereby amended as
follows:
          (a) Effective as of the Powder River Name Change Effective Date, each
reference to “Powder River Coal, LLC” in the Agreement is replaced with a
reference to “Peabody Powder River Mining, LLC”.
          (b) Effective as of the Caballo Name Change Effective Date, each
reference to “Caballo Coal, LLC” in the Agreement is replaced with a reference
to “Peabody Caballo Mining, LLC”.
     (c) Effective as of the Twentymile Name Change Effective Date, each
reference to “Twentymile Coal, LLC” in the Agreement is replaced with a
reference to “Peabody Twentymile Coal, LLC”.
     SECTION 3. Notice and Agreement. This Amendment shall constitute and
satisfy the notice requirement under Section 2(l)(viii) of Exhibit IV to the
Receivables Purchase Agreement solely with respect to the Name Changes;
provided, that: (a) if the Caballo Name Change Effective Date shall not have
occurred on or prior to March 1, 2011, the notice contemplated by this Section 3
solely with respect to the Caballo Name Change and amendments contemplated by
Section 2(b) of this Amendment shall be null and void, (b) if the Powder River
Name Change Effective Date shall not have occurred on or prior to March 1, 2011
the notice contemplated by this Section 3 solely with respect to the Powder
River Name Change and amendments contemplated by Section 2(a) of this Amendment
shall be null and void, and (c) if the Twentymile Name Change Effective Date
shall not have occurred on or prior to March 1, 2011 the notice contemplated by
this Section 3 solely with respect to the Twentymile Name Change and amendments
contemplated by Section 2(c) of this Amendment shall be null and void.
     SECTION 4. Representations and Warranties. Each of the Seller, the Servicer
and the Sub-Servicers hereby represents and warrants to the Administrator and
the Purchasers as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.

 



--------------------------------------------------------------------------------



 



     (c) No Default. Immediately after giving effect to this Amendment, no
Termination Event or Unmatured Termination Event shall exist.
     SECTION 5. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 6. Conditions Precedent and Subsequent to Effectiveness. This
Amendment shall become effective as of the date hereof (or, with respect to
Section 2 above, as of the date specified therein) upon receipt by the
Administrator of each of the following, each in form and substance satisfactory
to the Administrator:
     (a) counterparts of this Amendment executed by each of the parties hereto;
     (b) counterparts of that certain Tenth Amendment to Purchase and Sale
Agreement, dated as of the date hereof (the “Tenth PSA Amendment”), by and among
the parties thereto;
     (c) satisfaction of each condition precedent set forth in Section 7 of the
Tenth PSA Amendment; and
     (d) such other documents and instruments as the Administrator may
reasonably request.
     In addition, the timely performance of the covenants set forth in Section 5
of the Tenth PSA Amendment by each relevant Originator shall be a condition
subsequent to the agreements and/or waivers set forth in Section 3 above (other
than the proviso thereto).
     SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
     SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
     SECTION 9. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            P&L RECEIVABLES COMPANY, LLC,
as Seller
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        PEABODY ENERGY CORPORATION,
as initial Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer     

 



--------------------------------------------------------------------------------



 



            PEABODY ARCLAR MINING, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        PEABODY MIDWEST MINING, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        TWENTYMILE COAL, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        CABALLO COAL, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        COALSALES II, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer   

 



--------------------------------------------------------------------------------



 



         

            PEABODY WESTERN COAL COMPANY,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        POWDER RIVER COAL, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        PEABODY HOLDING COMPANY, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        PEABODY COALTRADE, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer        PEABODY COALSALES, LLC,
as Sub-Servicer
      By:   /s/ Chino Kim       Name:   Chino Kim      Title:   Assistant
Treasurer   

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the Market Street Purchaser
Group
      By:   /s/ Robyn A. Reeher       Name:   Robyn A. Reeher      Title:   Vice
President        PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant
      By:   /s/ Alison L. Kirker       Name:   Alison L. Kirker      Title:  
Credit Officer        PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ Robyn A. Reeher       Name:   Robyn A. Reeher      Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH
(f/k/a Calyon New York Branch),
as Purchaser Agent for the Atlantic Purchaser Group
      By:   /s/ Sam Pilcer       Name:   Sam Pilcer      Title:   Managing
Director              By:   /s/ Jorge Fries       Name:   Jorge Fries     
Title:   Managing Director        CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH
(f/k/a Calyon New York Branch),
as an LC Participant
      By:   /s/ Sam Pilcer       Name:   Sam Pilcer      Title:   Managing
Director              By:   /s/ Jorge Fries       Name:   Jorge Fries     
Title:   Managing Director     

 